 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   EVAN RATCLIFF,                                          Case No. 2:18-cv-00721-RFB-CWH
 8                         Plaintiff,                                           ORDER
 9           v.
10   ROMERO RARANAS, Medical Director,
11                        Defendant.
12
13          Before the Court is Plaintiff’s Motion for Emergency Injunction. ECF No. 21. Plaintiff
14   alleges that Defendant refuses to refill Plaintiff’s prescription for Prednisolone eye drops, which
15   he requires as he recovers from transplant surgery. Plaintiff provides his prescription providing
16   for refills upon his request, Ex. B, and an Emergency Grievance form requesting a refill denied on
17   October 12, 2018, Ex. A.
18          Plaintiff similarly alleged that he was not receiving refills of his prescribed eye drops in a
19   Motion for Preliminary Injunction on July 23, 2018. ECF No. 9. The Court held a hearing on
20   August 1, 2018. ECF No. 18. The Court ordered the Attorney General’s office to write and send
21   a letter to the medical staff at High Desert State Prison requesting that the facility have the refill
22   available for Plaintiff no later than August 15, 2018, but denied the motion for a preliminary
23   injunction without prejudice given Defendant’s voluntary effort to address the concerns raised in
24   Plaintiff’s motion. ECF No. 18.
25          In light of Plaintiff’s instant motion again alleging Defendant’s failure to address his
26   serious medical need, the Court orders Defendant to file any Response by October 20, 2018
27   showing cause why the Court should not grant Plaintiff’s motion. Otherwise, the Court will order
28   Defendant to refill Plaintiff’s prescription.
 1           Accordingly,
 2           IT IS ORDERED that Defendant file a Response to ECF No. 21, if any, by October 20,
 3   2018.
 4
 5           DATED: October 18, 2018.
 6
                                                      __________________________________
 7                                                    RICHARD F. BOULWARE, II
 8                                                    UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
